 


109 HRES 791 IH: Recognizing the establishment of Hunters for the Hungry programs across the United States and the contributions of those programs’ efforts to decrease hunger and help feed those in need.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 791 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2006 
Mr. Gingrey (for himself and Mr. Bartlett of Maryland) submitted the following resolution; which was referred to the Committee on Agriculture 
 
RESOLUTION 
Recognizing the establishment of Hunters for the Hungry programs across the United States and the contributions of those programs’ efforts to decrease hunger and help feed those in need. 
 
 
Whereas Hunters for the Hungry programs are cooperative efforts among hunters, sportsmen’s associations, meat processors, State meat inspectors, and hunger relief organizations to help feed those in need; 
Whereas during the past three years Hunters for the Hungry programs have brought hundreds of thousands of pounds of venison to homeless shelters, soup kitchens, and food banks; and 
Whereas each year donations have multiplied as Hunters for the Hungry programs continue to feed those in need: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the cooperative efforts of hunters, sportsmen’s associations, meat processors, State meat inspectors, and hunger relief organizations to establish Hunters for the Hungry programs across the United States; and 
(2)recognizes the contributions of Hunters for the Hungry programs to efforts to decrease hunger and help feed those in need. 
 
